1·




                              IN THE l.JNITED ST ATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF PENNSYL VA.~IA


     VNITED STATES OF AMERICA

             v.                                             CRIMINAL N0.19-        L\\~
     CERT AI~ PERSONS


                                                    ORDER

                     AND NOW, this        1~       day o f ~               , 2019, upon consideration of

     the Government's Motion to Impound Indictment,~ acc:panying docket papers, and after

     balancing the public right of access to court documents with the government's interest in

     protecting ongoing criminal investigation and protecting against the risk of the defendants

     fleeing prior to arrest in this matter, it is hereby

                                                 ORDERED

     that the within indictment and accompanying docket papers are E'v1POL~DED and to be retained

     in the custody of the Clerk of Court until notified by the United States Attorney that the

     defendant has been arrested and the indictment can be unimpounded, except that the Clerk is

     authorized to disclose to the attorney for the government the docket number and district court

     judge assigned to the case, and the attorney for the government is authorized to disclose the

     indictment to the district court judge assigned to the case.   The Clerk of Court is directed to

     make no public docket entry of the sealed documents and motion and order to seal, and to

     provide copies of all sealed documents only to Kishan Nair, Assistant United States Attorney.
               IT IS FURTHER ORDERED THAT, the Clerk is directed upon notice from the

United States Attorney's Office to remove the docket papers hereby impounded wid·restore the •
                                                                            ,,'               ......
                                                                                   , . ,.               ,.. ........ 11,. .. . , .             '            " .. :

                                                                                .....
same to the public docket.                                                                                                           .."....                ·' ---~
                                                                             .,,$'                 .·                                      ' "'.            ---
                                                                            ~
                                                                            2: -_ ~"           '                                               \
                                                                                                                                                   ~ "..'     :
                                              BY THE COURT:                      .          ~·'.                                                       '. -. -
                                                                                                                                                          . .-
                                                                                                                                                   . -- .....
                                                                                        '
                                                                            ~   .~
                                                                                                                                                                     "'
                                                                                             ,,.                                                   \
                                                                                                                                                       \.
                                                                                                                                                                          ~

                                                                                               "\



                                                          es Magistrate Judge
...

                              IN THE UNITED STA TES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF PENNSYLVASIA


      UNITED STATES OF AMERICA

                V                                            CRIMINAL ~O. 19-         t.\'\(
      CERTAIN PERSONS


                                 MOTION TO IMPOUND I~DICTMENT

                     The L'nited States of America, by and through its attorneys, William M.

      McSwain, United States Attorney for the Eastern District of Pennsylvania, and Kishan Nair,

      Assistant United States Attorney for the District, moves to impound the within documents and in

      support of its Motion states as follows:

                      I.     The within indictment, and accompanying docket papers, are documents

      which, if made public would jeopardize the government's interest in protecting ongoing criminal

      investigation and protecting against the risk of the defendant's fleeing prior to arrest in this

      matter.

                     2.      Although the public has a common law right of access to judicial

      proceedings and papers, matters relating to protecting an ongoing criminal investigation and

      protecting against the defendant's fleeing prior to arrest, are traditionally conducted ex parte and

      in camera, with deference to the government's determination that the information should be

      sealed.

                     3.      Accordingly, balancing the public's right of access to judicial documents

      with the government's interest in not jeopardizing ongoing criminal investigation and in

      protecting against the risk of the defendant's fleeing prior to arrest in this matter, the government
respectfully requests that the government's Motion be GRANTED. The government further

requests that the Clerk of Court be directed to make no public docket entry of the sealed

documents and motion and order to seal, and to provide copies of all sealed documents only to

Kishan Nair, Assistant United States Attorney. It is further requested that the indictment shall be

unimpounded upon notice of the Cnited States Attorney that the defendants have been arrested.

                                             Respectfully submitted,

                                             WILLIAM M. McSWAIN
                                             United States Attorney




                                             Kishan Nair
                                             Assistant United States Attorney
